Citation Nr: 1760226	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-18 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for kidney cancer.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the VA Regional Office (RO) in Albuquerque, New Mexico.  In March 2017, the Veteran testified at a videoconference hearing conducted before the undersigned.  

The Board observes that the Veteran initially filed a claim seeking service connection for hearing loss in July 1973.  A December 1973 "Disallowance" form shows that the claim was denied due to failure to report for an examination.  The claims file does not show that a rating decision of this denial was sent to the Veteran.  In the current appeal, the RO treated the Veteran's claim as a new claim as opposed to a petition to reopen.  Considering the above, the Board will do the same and will not review the issue as a petition to reopen.

The issue of service connection for a low back disorder being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In March 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review the appeal of his claim for service connection for kidney cancer.

2.  Resolving all doubt in the Veteran's favor, bilateral hearing loss was incurred as a result of service.

3.  Resolving all doubt in the Veteran's favor, tinnitus was incurred as a result of service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the claim for service connection for kidney cancer by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for bilateral hearing loss have been met.  
38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

3.  The criteria for service connection for tinnitus have been met.  
38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is dismissing the withdrawn claim of service connection for kidney cancer, and is granting or remanding the remaining claims, it need not address VA's duties to notify and assist.  

I. Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of the issue service connection for kidney cancer.  See March 2017 Hearing Transcript (T.) at 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of service connection for kidney cancer, and it is dismissed.

II. Service connection claims

A. Applicable laws and regulations

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Certain disabilities, including sensorineural hearing loss and tinnitus, are presumed to be service connected if manifested to a compensable degree within one year following service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
B. Bilateral hearing loss 

In this case, the Veteran has asserted that he has suffered from bilateral hearing loss since service.  The Board notes that the Veteran's May 1969 enlistment examination revealed puretone thresholds of 30 decibels in the right ear and 35 decibels in the left ear at 4000 Hertz.  As it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.  As it pertains to this case, audiometric data originally recorded using ASA standards is converted to ISO-ANSI standard by adding five decibels at 4000 Hertz; such would result in a hearing loss disability in the left ear as defined by VA.  However, as the Board relies on the unit measurements most favorable, the Board will not convert the ASA standards and consequently, concludes that the Veteran was in sound condition at entrance to service. 

A current bilateral hearing loss disability as defined by VA is shown in a December 2011 hearing loss and tinnitus examination report.  There is conflicting medical evidence regarding a nexus in this case.  The December 2011 VA examination report contains a negative nexus opinion, whereas a June 2014 private audiologist's opinion indicates that bilateral hearing loss is related to in-service acoustic trauma.  While the private audiologist did not have the opportunity to review the Veteran's pertinent records like the VA examiner, they did cite to the Veteran's reported history in reaching their opinion.  Both opinions were based on the Veteran's pertinent history.  The evidence in this case is in relative equipoise, and, after resolving all doubt in the Veteran's favor, service connection is found to be warranted for bilateral hearing loss.  This claim is thus granted in full.  38 U.S.C. § 5107(b).  

C. Tinnitus

In this case, the Veteran has asserted that he has suffered from tinnitus since service.  There is conflicting evidence regarding a nexus in this case.  The December 2011 VA examiner opined that tinnitus was less likely as not caused by or a result of military noise exposure.  The rationale was that the tinnitus was likely related to pre- and/or post-military exposure that caused the pre- and post-military hearing loss.  Although the June 2014 private audiologist did not provide an opinion regarding tinnitus, their report shows that the Veteran related that the onset of his tinnitus was in 1970.  The Veteran is competent and credible to report that his tinnitus began in 1970, which is during his military service.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that "ringing in the ears is capable of lay observation").  In light of the Veteran's reports regarding the onset, the evidence in this case is in relative equipoise, and, after resolving all doubt in the Veteran's favor, service connection is found to be warranted for tinnitus.  This claim is thus granted in full.  38 U.S.C. § 5107(b).  


ORDER

The appeal of entitlement to service connection for kidney cancer is dismissed.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.  


REMAND

The Veteran was provided a VA examination of the spine in January 2012.  Only lumbar radiculopathy was diagnosed; no diagnosis of a low back disorder was rendered.  However, the examiner opined that imaging studies documented arthritis.  A negative opinion was provided; part of the rationale was the lack of continuity of evaluation and management between the Veteran's in-service low back problems and his presentation to VA for treatment in 2011.  At his hearing, the Veteran testified about having ongoing back pain since service.  As the evidence is not clear as to what, if any, low back disorder the Veteran has, and as the examiner's opinion did not address the reports of continuing pain since service, the Board concludes that a new VA examination would be beneficial.  

Accordingly, the case is REMANDED for the following action:

1.   In accord with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all records identified by the Veteran.  

2.  Accord the Veteran a VA spine examination, with a medical professional of appropriate expertise who has reviewed the claims file, to determine the nature, extent, and etiology of any diagnosed low back disorder.

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed low back disorder had its onset in service or is related to the Veteran's military service.  The examiner should consider the Veteran's reports of ongoing pain since service.  If no back disorder is diagnosed, this must be clearly explained in the context of the entire record, including the Veteran's lay contentions.

A complete rationale should be given for all opinions and conclusions expressed.  

3.  After the completion of the instructions of paragraphs 1 and 2 and any other development deemed necessary, furnish the Veteran and his representative with a Supplemental Statement of the Case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


